DETAILED ACTION

This action is responsive to the amendment filed February 5, 2020. The previous action dated April 13, 2022 is hereby withdrawn. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 16 recites a surface protecting layer consisting of a degradable polymer material. While the polymer material is discussed in the disclosure as a carrier and as a layer, a “surface protecting layer” is not mentioned.


Claim Objections
Claims 3 and 5 is objected to because of the following informalities:  claim 3 is missing the word “a” between the words “for” and “coronary”. Claim 5 recites “polyactide” and “polycaprolac” which appear to be misspellings of polylactide and polycaprolactone, respectively. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a “use” for a product in a method of manufacture that has no steps. This is an improper process claim and therefore does not qualify for this category of invention. A “use” in a method of manufacture also is not a machine, manufacture, or composition of matter. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for controlling restenosis and prevention of in-stent thrombosis with a coronary drug eluting stent does not reasonably provide enablement for broadly preventing thrombosis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The invention is drawn to a method for controlling restenosis and preventing thrombosis by implanting a stent with a drug layer comprising sirolimus (also called rapamycin) and arsenic trioxide into the coronary artery. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. 
Both sirolimus and arsenic trioxide are known to act as antiproliferative agents which would enable them to influence and reduce the cell proliferation aspect of restenosis (see Yu - previously cited - paragraph 8). In addition, Shen et al. (previously cited) teach the prevention of in-stent thrombosis due to the implantation of an arsenic trioxide eluting stent in the coronary artery. Here the stents were compared to sirolimus eluting stents, where the arsenic trioxide stents yielded no thrombosis at two years post-implantation, while the sirolimus stent had an incidence of approximately 1 in 100 patients (see page 769 and table 4). In-stent restenosis was better controlled by the sirolimus stent (see table 4). 
Thrombosis as a condition includes venous thromboembolism, deep vein thrombosis, and pulmonary embolisms (see Beckman et al. - previously cited). The occurrence of these conditions can be reduced, particularly those associated with recent hospitalizations or surgeries; however they have not been able to be entirely prevented (see page S5 first column first paragraph). Beckman et al. teach that 70% of such healthcare related thrombosis can be prevented, which is a number less than 100% and does not include the incidence of thrombosis unassociated with the receipt of other healthcare. Nicholson et al. teach that venous thromboembolism is the third leading cause of vascular mortality and that the goal of pharmacological prophylaxis is to reduce fatal pulmonary embolisms, not to halt the occurrence of the thrombosis all together (previously cited - see page 1 first-third paragraphs). They further discuss a number of risk factors held by the general population and note that no significant provoking factor in 45 to 50% of venous thromboembolisms is identified  (see page 5 second full paragraph and page 7 first paragraph). This lack of causality makes the initiation of preventative action that would be necessary to prevent all thrombosis difficult and unpredictable.
The disclosure provides discussions of thrombosis due to stent placement. There is no guidance concerning the occurrence or prevention of other types of thrombosis in other locations. The instant examples that are discussed assess restenosis occurrence due to the implantation of a stent having a coating with a combination of sirolimus and arsenic trioxide. While no restenosis and some end stenosis was found to have occurred in these devices, no assessment of thrombosis occurrence was discussed.
 Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed method could be practiced commensurate in scope with the claims. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the full scope of the invention claimed a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is rejected because while the claim provides for the "use" of a composite anti-restenosis drug for a coronary drug, the claim does not set forth or imply any steps involved in the method/process, and thus it is unclear what method/process the applicant is intending to encompass. Appropriate correction is required.

Claims 7-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the degradable polymer material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the degradable polymer material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the degradable polymer material" in lines 4 and 9-11.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the degradable polymer material" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 first recites “comprises a plurality of layers of the composite drug or the composite drug and the degradable polymer material that are proportionally and uniformly mixed”, then recites options for the components in each layer. These layer options include “only one drug”, “only the composite drug”, “only the degradable polymer material”, only one drug and the degradable polymer material”, none of which are options in the recitation of the layer components earlier in the claim.  In addition, the “one drug” is never mentioned in the preceding claims as a component of the controlled release system and appears to be distinct from the composite drug that is claimed. The claim is not internally consistent regarding the components of the layers, therefore it is unclear which layer compositions it embraces.
	Claim 9 recites “each layer independently: comprises only X”, when delineating options for the components of the coating layers. The term “comprises” connotes open claim language where other components can be present, but “only” suggests closed claim language. Since both terms are included in the same recitation, it is unclear if other unrecited components are permitted in the coating layer(s).
The term “good biocompatibility” in claim 10 is a relative term which renders the claim indefinite. The term “good biocompatibility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here the degree of biocompatibility that is necessary to qualify a material for the claimed controlled release system is not clear.
	Claims 12-15 recite an amount of arsenic trioxide and sirolimus in a coating in units of mass per length, “based on a stent having an opened external diameter of 3.0 mm”. It is not clear what impact the size of a hypothetical stent opening has on the density of arsenic trioxide and sirolimus in the claimed stent coating. Typically, mass per length units for the density of a coating is viewed as an amount for a given length of the device. However, the instant recitation suggests that the “length” at issue may be the device diameter and not the device length. In addition, the stent of claim 12 is not the stent recited to have an opened external diameter of 3.0 mm. Instead the stent size is somehow the basis for the density of arsenic trioxide and sirolimus which is already recited in mass per length units. Similarly, claims 13-15 do not recite a stent as a component, but instead recite a coating for a stent. Here again the hypothetical stent size is somehow the basis for the density of arsenic trioxide and sirolimus which is already recited in mass per length units. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites limitations concerning a drug loading density on a stent. However, the parent claim is drawn to a drug combination and does not recite a stent as a component. The limitations in claim 2 have no bearing on the composition recited by its parent claim, therefore it does not properly limit its parent claim. 
Claim 7 recites that that arsenic trioxide and sirolimus or arsenic trioxide, sirolimus, and degradable polymer material are mixed in a designed ratio. The mere action of combining the arsenic trioxide and sirolimus or the arsenic trioxide, sirolimus, and degradable polymer material requires a ratio of the materials to one another that is “designed” by the fact that they are mixed together. The limitations of the claim are no narrower than those of the parent claim.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dembitz et al. (previously cited).
Dembitz et al. disclose a composition composed of a combination of arsenic trioxide and sirolimus (called rapamycin) (see page 13 second column first full paragraph, page 14 second paragraph, and figure 1b). This meets the instant limitation for a composite given that there is no requirement that the two actives be a unitary compound. Therefore claims 1 and 2 are anticipated by Dembitz et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (previously cited).
Berg et al. teach drug coated medical devices where stents are envisioned (see abstract and paragraph 18; instant claim 4). The coating is composed of a lubricant and at least one drug selected from a small set of options where both arsenic trioxide and sirolimus are preferred amongst the listing (see paragraphs 28 and 35; instant claims 1-2). The coating density for the drugs is 1 to 10 g/mm2 and preferably up to 6 g/mm2 (see paragraph 28). A coating layer composed only of the drug(s) is envisioned as is a multilayer arrangement (see paragraph 39; instant claims 8-9). Berg et al. also teach an embodiment where a layer of lubricant (biocompatible material) is applied to the device surface followed by a layer of drug (see paragraph 39; instant claim 10). An explicit example of each embodiment that follows from the teachings of Berg et al. is not detailed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select sirolimus and arsenic trioxide from amongst the small set of recited options as the drugs to include in the coating on the stents of Berg et al. (see instant claims 1 and 7). These choices would have been obvious based upon the direction by Berg et al. to employ a combination of disclosed drug actives. Also, the selection of a combination would have been obvious in view of the implied teaching to do so by Berg et al. who teach the selection of at least one drug. This combination meets the instant limitation for a composite given that there is no requirement that the two actives be a unitary compound. It additionally would have been obvious to utilize the coating density taught by Berg et al. because they teach it for their drug coating. Therefore claims 1-2, 4, and 7-10 are obvious over Berg et al.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. as applied to claims 1-2, 4, and 7-10 above, and further in view of Ma et al. (Journal of Pharmaceutical and Biomedical Analysis 2011 54:807-811).
Berg et al. render obvious the limitations of instant claim 1, where arsenic trioxide and sirolimus are in a stent coating and the overall drug density of 1 to 10 g/mm2. In addition to sirolimus and arsenic trioxide, paclitaxel is also envisioned as an included drug (see paragraph 28). Both paclitaxel and arsenic trioxide are considered proliferation inhibitors and all the preferred drugs have low water solubility (see paragraph 28). A specific ratio of a combination of preferred drugs to one another is not detailed. 
Ma et al. teach a stent 13 mm in length with a coating containing a combination of paclitaxel and sirolimus (see abstract and page 808 first column first partial paragraph). The paclitaxel and sirolimus are present at equal proportions, a 1:1 ratio (see page 808 first column second full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the arsenic trioxide and sirolimus of Berg et al. at a 1:1 ratio on a 13 mm stent. This choice would have been obvious given that 1) some ratio must be used, 2) Berg et al. envision paclitaxel as a preferred drug, and 3) Ma et al. teach the combination of sirolimus with paclitaxel, a drug in the same category as arsenic trioxide on a 13 mm stent. Given the 1 to 10 g/mm2 drug density taught by Berg et al. and the 3 mm external diameter basis of the instant claims, the sirolimus and arsenic trioxide would each be present at 0.1 to 1.06 g/mm. This range overlaps with those instantly claimed, thereby rendering the claimed ranges obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Therefore claims 13-15 are obvious over Berg et al. in view of Ma et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. as applied to claims 1-2, 4, and 7-10 above, and further in view of Hossainy et al. (US PGPub No. 2005/0112170).
Berg et al. render obvious a drug eluting stent with a combination of arsenic trioxide and sirolimus in a surface coating according to instant claim 10. The presence of a protecting layer consisting of degradable polymer is not detailed.
Hossainy et al. teach a drug eluting stent where the drug is contained in a  surface coating (see paragraphs 22-26). A topcoat and/or finishing coat is present atop the drug containing layer to act as a rate controlling barrier (see paragraph 31). These layers are composed of a degradable polymer (see paragraph 33). An example prepares a topcoat layer where polymer and solvent are applied over a drug containing layer and the solvent is then evaporated away (see example 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a degradable polymer topcoat to the coated device embodiments of Berg et al. as taught by Hossainy et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 16 is obvious over Berg et al. in view of Hossainy et al.

Claims 1-2, 4-5, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Yu teaches drug coated stents where drug combinations are included in the coating (see abstract). The coating layer is composed of drug distributed throughout a polymer that is envisioned as polylactide, polyglycolide, copolymers of polylactide and polyglycolide, as well as  polycaprolactone (see paragraphs 5-7; instant claims 7-8). In addition, envisioned anti-proliferative drugs for the coating include sirolimus (called rapamycin) and arsenic trioxide (see paragraph 8 and claims 1, 3, and 5). In addition, Yu teach the implantation of stents into coronary arteries to treat diseases that block the blood vessel (see paragraph 2; instant claim 11). To overcome subsequent in-stent thrombosis and restenosis, they provide an improvement upon drug eluting stents that have been employed to address the thrombosis and restenosis (see paragraph 2 and 4). An explicit example of each embodiment that follows from the teachings of Yu is not detailed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a named polymer and drug to prepare the coated stent of Yu because they teach to do so. More specifically, the selection of polylactide, polyglycolide, copolymers of polylactide and polyglycolide, or polycaprolactone would have been obvious. Further, the coupling of sirolimus and arsenic trioxide as antiproliferative agents to include in the stent coating would have been obvious since they serve in the same role and Yu envisions the use of drug combinations. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). This combination meets the instant limitation for a composite given that there is no requirement that the two actives be a unitary compound. Additionally, it would have been obvious to use the coated stent as intended and implant it in the coronary artery of a patient with a blocked artery in order to reduce in-stent restenosis and in-stent thrombosis. Therefore claims 1-2, 4-5, 7-8, and 11 are obvious over Yu.

Claims 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims 1-2, 4-5, 7-8, and 11 above, and further in view of Berg et al. and Ma et al.
Yu renders obvious the limitations of instant claims 1 and 11, where sirolimus and arsenic trioxide are distributed in a degradable polymer coating layer on a stent. In addition to sirolimus and arsenic trioxide, paclitaxel is also taught as an antiproliferative drug envisioned by Yu. The ratio of the sirolimus to arsenic trioxide ratio is not detailed nor is their coating density.
Berg et al. teach drug coated medical devices where stents are envisioned (see abstract and paragraph 18; instant claim 4). The coating is composed of a lubricant and at least one drug selected from a small set of options where both arsenic trioxide and sirolimus are preferred amongst the listing (see paragraphs 28 and 35). In addition to sirolimus and arsenic trioxide, paclitaxel is also envisioned as an included drug (see paragraph 28). The coating density for the drugs is 1 to 10 g/mm2 and preferably up to 6 g/mm2 (see paragraph 28). 
Ma et al. teach a stent 13 mm in length with a coating containing a combination of paclitaxel and sirolimus (see abstract and page 808 first column first partial paragraph). The paclitaxel and sirolimus are present at equal proportions, a 1:1 ratio (see page 808 first column second full paragraph; instant claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the arsenic trioxide and sirolimus of Yu at a 1:1 ratio to a 13 mm stent. This choice would have been obvious given that 1) some ratio must be used, 2) Yu also envision paclitaxel as an antiproliferative drug, and 3) Ma et al. teach the combination of sirolimus with paclitaxel, a drug in the same category as arsenic trioxide on a 13 mm stent. It additionally would have been obvious to apply the coating density of Berg et al. because they envision an overlapping set of drugs applied as a coating for the same purpose. Given the 1 to 10 g/mm2 drug density taught by Berg et al. and the 3 mm external diameter basis of the instant claims, the sirolimus and arsenic trioxide would each be present at 0.1 to 1.06 g/mm (see instant claims 12-15). This range overlaps with those instantly claimed, thereby rendering the claimed ranges obvious (see MPEP 2144.05). Therefore claims 6 and 12-15 are obvious over Yu in view of Berg et al. and Ma et al.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615